In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-17-00253-CV


                  IN RE BLANCA ALONZO CARRIZALES, RELATOR

        OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                      July 31, 2017

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Relator, Blanca Alonzo Carrizales, and real party in interest, Lubbock County

Hospital District d/b/a University Medical Center, have filed a joint motion to voluntarily

dismiss this original proceeding. Without passing on the merits of relator’s petition for

writ of mandamus, we grant the motion and dismiss the petition. Having dismissed the

petition for writ of mandamus at relator’s request, no motion for rehearing will be

entertained.


                                                               Per Curiam